DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 24-60, in the reply filed on 8/4/2021 is acknowledged.
Applicant’s election of the species: (A) cytotoxic agent: calicheamicin or a derivative thereof; (B) SEQ ID NO: 2, (C) linker: disulfide bond linker and (D) acidic diseased tissue: breast cancer in the reply filed on 8/4/2021. Applicant indicates that claims 24-60 are readable upon, but Examiner notes that only claims 24, 25, 27, 29-41, 49, 55, 58-60 read upon to the indicated species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the claims
The claim set modification by the clerical team of the PTO on 8/4/21 has not been accepted due to inaccurate numbering. Applicants’ claim set dated 3/1/2022 is compliant and has been entered. Claims 24-60 are pending. Claims 26, 28, 42-48, 50-54, 56-57 are withdrawn as not drawn to the elected species. Claims 24, 25, 27, 29-41, 49, 55, 58-60 are presented for examination on the merits. The species was searched and found free of the prior art. The search was therefore extended.
Title, abstract and specification
The use of the term phLIP®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Furthermore, for the reasons set forth above, the title and abstract should contain the generic term rather than the trademark.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 25, 27, 29-41, 49, 55, 58-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 35, 38, 29, 59, 60 contain the trademark/trade name phLIP®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a pH Low Insertion Peptide which is a water-soluble membrane peptide that interacts weakly with a cell membrane at neutral pH, without insertion into the lipid bilayer and, at slightly acidic pH (<7.0), pHLIP® inserts into the cell membrane and forms a stable transmembrane helix (see specification, page 2) and, accordingly, the identification/description is indefinite.
The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v). 
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. 
If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In the instant case, the trademark or trade name phLIP® is used in a claim as a limitation to identify or describe a particular material or product, and thus the 112(b) rejection is appropriate and herein presented. 
Dependent claims 25, 27, 29-34, 49, 55, 58 are also rejected as being dependent upon rejected claims and not resolving the lack of clarity due to the trademark presence.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “said tubulin inhibitor” lacks antecedent basis in the base claim 24 and thus is unclear. For the sake of compact prosecution, the claim has been examined as intending to claim a subgenus of claim 24 comprising tubulin inhibitors rather than cytotoxic compounds delivery. Appropriate correction and/or clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Moshnikova discloses pHLIP can deliver alpha-amanitin into cells in a pH-dependent fashion and induce cell death within 48 hours. Translocation capability could be tuned by conjugating amanitin to the C-terminus via linkers of different hydrophobicity. 
Amanitin is a potent inhibitor of RNA polymerase II, which, once translocated into cells,
induces their death. Amanitin is a polar molecule and cannot freely diffuse across the membrane, especially at low concentrations. The ability of pHLIP to move amanitin across the membrane and to inhibit cell proliferation in concentration- and pH-dependent manners was evaluated on several cancer cell lines (Figure 2).  The cancer cell lines read upon as acidic diseased tissue. Time of incubation of constructs with cells was varied, and the cytotoxic effect was evaluated using standard MTS assay at various time points. All data presented here were obtained at 2 hours of incubation of the constructs with cells, followed by the removal of the constructs and transfer of the cells to standard cell growth medium. Cell death was monitored at 48 hours after the treatment.
Claim(s) 24, 25, 27, 30, 31, 32, 33, 34, 35, 36, 39, 40, 41, 49, 54, 55, 58  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (“Burns,” Molecular Pharmaceutics, cited in the IDS dated 6/24/2020).
Burns teaches that localized delivery is vital for the successful development of novel and effective therapeutics for the treatment of cancer. The targeting and delivery described by Burns is based on the pH (low) insertion peptide (pHLIP), a unique delivery peptide that can selectively target tumors in mice and translocate and release cargo molecules intracellularly based solely on the low extracellular pH intrinsic to cancer cells. Burns investigates the efficacy of pHLIP to target and deliver the highly potent and clinically validated microtubule inhibitor (reading upon the limitation of claim 49 because it damages DNA via mitosis interference) monomethyl auristatin E (MMAE) to cancer cells and breast tumors. Burns shows that pHLIP−MMAE conjugates induce a potent cytotoxic effect (>90% inhibition of cell growth) in a concentration- and pH-dependent manner after only 2 h incubation without any apparent disruption of the plasma membrane. pHLIP−MMAE conjugates exhibit between an 11- and 144-fold higher antiproliferative effect at low pH than that at physiological pH and a pronounced pH-dependent cytotoxicity as compared to that of free drug. Furthermore, Burns demonstrates that a pHLIP−MMAE drug conjugate effectively targets triple-negative breast tumor xenografts in mice. These results indicate that pHLIP-based auristatin conjugates may have an enhanced therapeutic window as compared to that of free drug, providing a targeting mechanism to attenuate systemic toxicity (e.g., abstract). 
Burns’ delivery strategy is based on the pH (low) insertion peptide (pHLIP), a peptide that can selectively target tumors in mice solely based on their acidity rather than on any specific biomarker: in an acidic environment (i.e., pH ≤ ∼6), pHLIP undergoes a pH-dependent folding that promotes insertion of its C-terminus across the cell membrane to form a transmembrane helix. Notably, the pH at which pHLIP undergoes its insertion corresponds to the extracellular pH of solid tumors (reading upon the preamble “killing cells in acidic disease tissue” and also the limitations of instant claim 35 and 36). This process has been used for the translocation and release of various payloads, including cell-impermeable model peptides, imaging agents, and toxins into cancer cells. Importantly, pHLIP-mediated translocation of cargo molecules across the cell membrane is not mediated either by interactions with cell surface receptors or through formation of pores in cell membranes (reading upon intracellular delivery, claim 34). Thus, pHLIP releases cargo molecules directly into the cytoplasm without the need to escape endosomes or lysosomes. In animal models, pHLIP can target not only subcutaneous tumor xenografts derived from a variety of tumor types (including breast tumors, reading upon the limitation of claim 25) but also spontaneous prostate tumors in TRAMP mice and metastatic lesions in lung (e.g., page 1252-53).
The conjugates include S-S disulfide linkers, reading upon the limitations of claims 39-40, 54-55: see Figure 1.

    PNG
    media_image1.png
    459
    1089
    media_image1.png
    Greyscale

Burns teaches preparation of POPC Liposomes, reading upon comprising a polarity modulator as in instant claim 58. Ten milligrams of POPC in chloroform was dried and then held under vacuum overnight. The dried lipid film was rehydrated with 1 mL of 5 mM sodium phosphate, pH 8.0, and mixed by vigorous vortex. The resulting multilamellar vesicle solution was freeze−thawed in liquid nitrogen for seven cycles and extruded through a polycarbonate membrane with 100 mm diameter pores using a mini extruder (Avanti Polar Lipids) to produce large unilamellar vesicles. Liposomes were used immediately following their preparation (e.g., page 1251).
Burn’s results indicate that pHLIP-mediated translocation of MMAE can inhibit the proliferation of cancer cells in a pH-selective fashion and that it offers clear advantages over treatment with free MMAE: (1) pHLIP prevents the high toxicity of MMAE at physiological pH. For instance, in Figure 3A, 5 μM pHLIP(WT)−MMAE shows only marginal cytotoxicity against HeLa, whereas MMAE alone exhibits about 70% cytotoxicity (Figure 3E). Similar results are observed with pHLIP(D25E)−MMAE and MDA-MB-231 cells.  Conjugation to pHLIP enhances MMAE antiproliferative effects at low concentrations when treated at low pH. It is especially evident when comparing cell viability at 2.5 μM: While free MMAE has a marginal cytotoxic effect at these concentrations (20−30%; Figure 3E,F), pHLIP−MMAE conjugates are systematically more toxic at low pH (up to 87.5% cytotoxicity; Figure 3A−D). Burns’ results suggest that, on one hand, MMAE is effectively sequestered outside the cells by pHLIP at normal pH, preventing its passive diffusion into cells and its cytotoxicity. On the other hand, pHLIP improves MMAE potency by actively translocating it into the cytoplasm at lower pH in a mechanism more favorable (and/or faster) than passive diffusion, likely resulting in a higher effective MMAE concentration inside cells. All together, these effects participate in reducing the effective dose of MMAE necessary to observe cell death, which may alleviate off-target effects (as in the wherein clause of claims 31-32).
The pH-dependent antiproliferative selectivity observed with pHLIP−MMAE and its low cytotoxicity at higher concentration in comparison with that of pHLIP(D25E)−MMAE prompted Burns to test the hypothesis that pHLIP can selectively deliver MMAE to tumors. As seen in Figure 5, intravenously administered Alexa750−pHLIP(WT)− MMAE (reading upon comprising a modulator of polarity, Alexa750, claim 58) is selectively retained in MDA-MB-231 breast cancer xenograft tumors over a 48 h imaging time course. As tested, tumors were clearly visualized by 4−6 h postinjection (reading upon the limitations of instant claims 25, 27 and 30), with maximum tumor/background ratios of 2.3 being observed at the 28 h postinjection time point (Figure 5C). Consistent with a renal clearance mechanism, Alexa750−pHLIP(WT)−MMAE rapidly accumulates in kidney with concomitant clearance from the periphery. Background levels dropped 4.5-fold by 28 h and 6-fold by 48 h (Figure 5C). The conjugation of MMAE to pHLIP did not discernibly alter the tumor targeting properties of pHLIP as compared to that seen with other Alexa−pHLIP constructs (e.g., page 1251).
Burns concludes that the development of tumor-targeting vehicles capable of selectively delivering cytotoxic agents holds the promise of producing curative cancer therapies. Burns has demonstrated that pHLIP provides localized delivery of MMAE, a clinically relevant cytotoxic agent. In combination, pHLIP− MMAE drug conjugates synergistically provide greater selectivity and inhibit cancer cell proliferation in a concentration- and pH-dependent manner in vitro. Moreover, the tumor homing abilities of pHLIP−MMAE conjugates were presented in MDA-MB-231 triple-negative breast cancer xenograft tumors in vivo. Together, this data supports the further development of pHLIP−MMAE as an efficacious treatment of cancer (e.g., pages 1252-1257).
Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 24,25, 31, 32, 33, 34, 35, 36, 37, 49, 58 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. (a)(2) as being anticipated by Reshetnyak et al. (“Reshetnyak”, US2016/0256560 published 8 Sept 2016, cited in the IDS dated 2016).
Reshetnyak teaches therapeutic uses of pHLIP conjugate including (e.g., page 3) delivery of a composition to diseases or artificially acidified tissue for clinical benefit (reading upon instant claim 24). Thus a therapeutic conjugate comprises a first cargo comprising a cytotoxic agent and a second cargo comprising a hydrophobicity-balancing agent. One such example is pHLIP-KC wherein phalloidin is attached to the C-terminus together with Rhodamine via linker (claim 39). This balancing strategy is particularly useful for delivery of polar drugs to target cells. Other exemplary cytotoxic agents include phallo and amanitin toxins as well as DNA intercalators (e.g., page 3). Tables 1-2 disclose PhLIP peptides. Table in page 37 shows tumor delivery of pHILIP (claim 25). The cytotoxic compounds may include phalloidin, phallo toxin, amanitin toxin, a boron-containing compound, and a DNA intercalator (e.g., claims). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the wherein limitations of claims 31-36 appear to disclose functional effects of the method and thus would necessarily occur upon carrying out the treatment method. 
The compositions are administered to the body for diagnostic and therapeutic use using methods known in the art. For example, the methods are carried out by infusing into a vascular lumen, e.g., intravenously, via a jugular vein, peripheral vein or the perivascular space. In some embodiments, the composition is infused into the lungs of said mammal, e.g., as an aerosol or lavage. In other embodiments, the composition of the invention is administered by injection, e.g., into an anatomical region of interest such as a tumor site (claim 27) or site of another pathological condition or suspected pathological condition. In various embodiments, the injection can be into the peritoneal cavity of the mammal, subdermally, or subcutaneously. The compositions can also be administered transdermally. Solutions containing the imaging conjugates or therapeutic conjugates are administered intravenously, by lavage of the area (e.g., peritoneal tissue or lung tissue), topically (claim 29), transdermally, by inhalation, or by injection (e.g., directly into a tumor or tumor border area). For example, 1-50 mg in 100 mL is used for lavage and 0.1-100 mg/kg is used for other routes of administration (e.g., page 2-3). See also Examples and Drawings.
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (“Burns,” Molecular Pharmaceutics, cited in the IDS dated 6/24/2020) in view of Damelin et al. (“Damelin”, Clinical Cancer Research, 2015).
Burns is relied upon as above. Burns does not teach using chalicheamicin.
Damelin teaches that triple-negative breast cancer (TNBC) and ovarian cancer each comprise heterogeneous tumors, for which current therapies have little clinical benefit. Novel therapies that target and eradicate tumor-initiating cells (TIC) are needed to significantly improve survival. Damelin goes on to teach that a panel of well-annotated patient derived xenografts (PDX) was established, and surface markers that enriched for TIC in specific tumor subtypes were empirically determined. The TICs were queried for overexpressed antigens, one of which was selected to be the target of an antibody–drug conjugate (ADC). The efficacy of the ADC was evaluated in 15 PDX models to generate hypotheses for patient stratification. 
Damelin identified E-cadherin (CD324) as a surface antigen able to reproducibly enrich for TIC in well-annotated, low-passage TNBC and ovarian cancer PDXs. Gene expression analysis of TIC led to the identification of Ephrin-A4 (EFNA4) as a prospective therapeutic target. An ADC comprising a humanized anti-EFNA4 monoclonal antibody conjugated to the DNA-damaging agent calicheamicin achieved sustained tumor regressions in both TNBC and ovarian cancer PDX in vivo. Non-claudin low TNBC tumors exhibited higher expression and more robust responses than other breast cancer subtypes, suggesting a specific translational application for tumor subclassification. 
Damelin concludes that their findings demonstrate the potential of PF-06647263 (anti–EFNA4-ADC) as a first-in-class compound designed to eradicate TIC. The use of well-annotated PDX for drug discovery enabled the identification of a novel TIC target, pharmacologic evaluation of the compound, and translational studies to inform clinical development. 
It would have been obvious to use the conjugates of calicheamicin of Damelin with the invention of Burns. One of ordinary skill in the art would have been motivated to do so because they were cytotoxic against breast solid tumors. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that such substitution involves changing one DNA-damaging agent for another.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (“Burns,” Molecular Pharmaceutics, cited in the IDS dated 6/24/2020) in view of Bowdish et al. (US 2015/0030593).
Burns is relied upon as above.
Burns does not expressly teach topical administration.
Bowdish teaches administering MMAE conjugates topically.   
It has been held that under KSR that "obvious to try" may be an appropriate test under 103   The Supreme Court stated in KSR:
When there is motivation "to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this 	leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, ___, 82 USPQ2d 1385, 1397 (2007). 

The “problem” facing those in the art was the administration of a cytotoxic conjugate, and there were a limited number of methodologies available to do so. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful. In the instant case, MMAE conjugates may be delivered topically. Thus, topical administration of a MMAE conjugate to treat, e.g., breast cancer is a “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious. 
In addition, KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. 
Further, the  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (D)-(G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 25, 27, 30, 31, 32, 33, 34, 35, 36, 39, 40, 41, 49, 54, 55, 58  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,229,710. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘710 comprise overlapping subject matter.
The claims are drawn to:  An environmentally sensitive composition comprising a pH-triggered membrane peptide comprising (a) at least 8 contiguous amino acids of SEQ ID NO: 3-11, 14, 18, 19, 21, 24, 25, 31-37, 274, 275, or 283, wherein, (b) at least 6 of the contiguous 8 amino acids of said membrane peptide are non-polar, (c) at least one of the at least 8 amino acids of said membrane peptide is protonatable, and (d) the peptide has a higher affinity to a membrane lipid bilayer at pH 5.0 compared to at pH 8.0, wherein said pH-triggered peptide does not comprise the amino acid sequence of SEQ ID NO: 1. 
Dependent claims include: “wherein the pH-triggered membrane peptide has 13-25 residues”; “ further comprising a single flanking domain at its N-terminus or at its C-terminus of said membrane peptide”; “further comprising a first flanking domain at said C-terminus and a second flanking domain at said N-terminus”; “further comprising a cargo attached to one of said flanking domains, wherein said cargo is selected from a therapeutic, diagnostic, radiation-enhancing, radiation-sensitizing, imaging, gene regulation, cytotoxic, apoptotic, or research reagent”; “wherein said cargo is attached to said flanking region via a thiol linkage”; “wherein one or more atoms are replaced by a radioactive isotope or a stable isotope”; “wherein one or more of the amino acid side chains are chemically modified to render them radioactive or detectable by probing radiation”; “comprising one or more cargoes attached to said peptide, wherein said cargo is used as a therapeutic, diagnostic, imaging, immune activation, gene regulation or cell function regulation agent, radiation-enhancing agent, radiation-sensitizing agent, or as a research tool”; “ for use as an agent to deliver a functional cargo across cell membranes to cells in a diseased tissue with a naturally acidic extracellular environment or in a tissue with an artificially induced acidic extracellular environment relative to normal physiological pH”; “wherein said diseased tissue is selected from the group consisting of inflamed tissue, ischemic tissue, arthritic tissue, tissue infected with a microorganism, and atherosclerotic tissue”; “for use as an agent to deliver a functional cargo to cell surfaces in a diseased tissue with a naturally acidic extracellular environment or in a tissue with an artificially induced acidic extracellular environment relative to normal physiological pH.”; “wherein said cargo comprises phalloidin, phallo toxin, amanitin toxin (reading upon cytotoxic), a DNA intercalator, or a peptide nucleic acid”; “wherein said sequence comprises residues 20-27 of SEQ ID NO: 3 or 18”; “wherein said cargo comprises a dye, a fluorescent protein, a nanoparticle, or a radioactive isotope”; “ wherein the dye is a fluorescent dye”; “ (a) comprising a dye selected from the group consisting of rhodamine, Alexa Fluor™. 750 dye, or Cy5.5; (b) comprising a fluorescent protein, wherein the fluorescent protein is green fluorescent protein; (c) comprising a nanoparticle that comprises gold; or (d) comprising a radioactive isotope selected from the group consisting of Fluorine-18, Copper-64, Thallium-201, Iodine-123, Gallium-67, Strontium-82, Cadmium-113, Tellurium-123, Cobalt-60, or Technetium-99m”; “comprising a magnetic resonance, positron emission tomography, single photon emission computed tomography, or fluorescence imaging agent”; “comprising a positron emission tomography agent”; “wherein said positron emission tomography agent comprises a Copper-64 or Fluorine-18 radioactive isotope”; “a dignostic conjugate comprising the composition of claim 1 and a pharmaceutically acceptable detectable marker linked thereto”; “wherein said detectable marker comprises a dye”; “wherein the dye comprises a fluorescent dye”; “wherein said detectable marker comprises a nanoparticle”; “further comprising a first cargo comprising a cytotoxic agent and a second cargo comprising a hydrophobicity-balancing cargo”; “wherein said cytotoxic agent is selected from the group consisting of phalloidin, phallo toxin, amanitin toxin, a boron-containing compound, and a DNA intercalator”; “ A method of determining the aggressiveness or risk of increased metastasis from a primary tumor, comprising contacting said tumor with the conjugate of claim 21, wherein an increased level of binding of said composition compared to a control level of binding indicates the aggressiveness or risk of increased metastasis from said primary tumor”; “wherein said composition further comprises a therapeutic cargo”; “wherein the therapeutic cargo comprises phalloidin, phallo toxin, amanitin toxin, a DNA intercalator, or a peptide nucleic acid and wherein tumor cells are preferentially inhibited compared to normal non-tumor cells”; “a method of guiding surgical tumor excision, comprising administering to an anatomical site comprising a tumor the conjugate of claim 21, removing a primary tumor from said site, detecting residual tumor cells by binding of said conjugate to said residual tumor cells, and excising said residual tumor cells”.
See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See, as well, Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  In the instant case, see, e.g., col. 3, disulfide linker, cols. 4-5 of US ‘710 describing treating via injection and/or topically to a tumor to treat the disease. US ‘710 teaches therapeutic uses of PhLIP conjugate including (col.3) delivery of a composition to diseases or artificially acidified tissue for clinical benefit. Thus a therapeutic conjugate comprises a first cargo comprising a cytotoxic agent and a second cargo comprising a hydrophobicity-balancing agent. One such example is pHLIP-KC wherein phalloidin is attached to the C-terminus together with Rhodamine. This balancing strategy is particularly useful for delivery of polar drugs to target cells. Other exemplary cytotoxic agents include phallo and amanitin toxins as well as DNA intercalators (e.g., page 3). 
	 Claims 37 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,229,710 in view of of Damelin et al. (“Damelin”, 
Clinical Cancer Research, 2015).
US ’710 and Damelin are relied upon as above
It would have been obvious to use the conjugates of calicheamicin of Damelin with the invention of US ‘710. One of ordinary skill in the art would have been motivated to do so because they were cytotoxic against tumors (e.g., amanitin toxin). One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that such substitution involves changing one cytotoxic agent for another.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 24, 25, 27, 30, 31, 32, 33, 34, 35, 36, 39, 40, 41, 49, 54, 55, 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,814,781.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘781 comprise overlapping subject matter.
US ‘781 is drawn to an environmentally sensitive composition comprising a pH-triggered membrane peptide comprising (a) at least 8 contiguous amino acids of SEQ ID NO:40, 285, 287, or 288, wherein, (b) at least 6 of the contiguous 8 amino acids of said membrane peptide are non-polar, (c) at least one of the at least 8 amino acids of said membrane peptide is protonatable, and (d) the peptide has a higher affinity to a membrane lipid bilayer at pH 5.0 compared to at pH 8.0. 
Dependent claims include “further comprising a single flanking domain at an N-terminus or at a C-terminus of said membrane peptide”; “further comprising a first flanking domain at said C-terminus and a second flanking domain at said N-terminus”; “further comprising a cargo attached to one of said flanking domains, wherein said cargo is selected from a therapeutic, diagnostic, radiation-enhancing, radiation-sensitizing, imaging, gene regulation, cytotoxic, apoptotic, or research reagent”; “wherein said cargo is attached to said flanking region via a thiol linkage”; “wherein one or more atoms are replaced by a radioactive isotope or a stable isotope”; “wherein one or more of the amino acid side chains are chemically modified to render them radioactive or detectable by probing radiation”; “comprising one or more cargoes attached to said peptide used as a therapeutic, diagnostic, imaging, immune activation, gene regulation or cell function regulation agent, radiation-enhancing agent, radiation-sensitizing agent, or as a research tool”; “for use as an agent to deliver a functional cargo across cell membranes to cells in a diseased tissue with a naturally acidic extracellular environment or in a tissue with an artificially induced acidic extracellular environment relative to normal physiological pH”; “wherein said diseased tissue is selected from the group consisting of inflamed tissue, ischemic tissue, arthritic tissue, tissue infected with a microorganism, and atherosclerotic tissue”; “for use as an agent to deliver a functional cargo to cell surfaces in a diseased tissue with a naturally acidic extracellular environment or in a tissue with an artificially induced acidic extracellular environment relative to normal physiological pH”; “ wherein said cargo comprises phalloidin, phallo toxin, amanitin toxin, a DNA intercalator, or a peptide nucleic acid”; “wherein said sequence comprises residues 15-22 of SEQ ID NO: 40”; “wherein said cargo comprises a dye, a fluorescent protein, a nanoparticle, or a radioactive isotope”; “wherein the dye is a fluorescent dye”; “ (a) comprising a dye selected from the group consisting of rhodamine, Alexa750, or Cy5.5; (b) comprising a fluorescent protein, wherein the fluorescent protein is green fluorescent protein; (c) comprising a nanoparticle that comprises gold; or (d) comprising a radioactive isotope selected from the group consisting of Fluorine-18, Copper-64, Thallium-201, Iodine-123, Gallium-67, Strontium-82, Cadmium-113, Tellurium-123, Cobalt-60, or Technetium-99m”; “comprising a magnetic resonance, positron emission tomography, single photon emission computed tomography, or fluorescence imaging agent”; “comprising a positron emission tomography agent”; “wherein said positron emission tomography agent comprises a Copper-64 or Fluorine-18 radioactive isotope”; “a diagnostic conjugate comprising the composition of claim 1 and a pharmaceutically acceptable detectable marker linked thereto”; “wherein said detectable marker comprises a dye”; “wherein the dye comprises a fluorescent dye”; “wherein said detectable marker comprises a nanoparticle”; “a therapeutic conjugate comprising the composition of claim 1, further comprising a first cargo comprising a cytotoxic agent and a second cargo comprising a hydrophobicity-balancing cargo”; “wherein said cytotoxic agent is selected from the group consisting of phalloidin, phallo toxin, amanitin toxin, a boron-containing compound, and a DNA intercalator”; “a method of guiding surgical tumor excision, comprising administering to an anatomical site comprising a tumor the conjugate of claim 4, removing a primary tumor from said site, detecting residual tumor cells by binding of said conjugate to said residual tumor cells, and excising said residual tumor cells”; “a method of determining the aggressiveness of a primary tumor, comprising contacting said tumor with the composition of claim 1, wherein an increased level of binding of said composition compared to a control level of binding indicates an increased risk of metastasis from said primary tumor”; “a method of preferentially inhibiting proliferation of tumor cells, comprising administering to a subject suffering from a tumor the composition of claim 1, wherein tumor cells are preferentially inhibited compared to normal non-tumor cells”.
See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See, as well, Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  In the instant case, see, e.g., cols. 4-5 of US ‘781 describing treating via injection and/or topically to a tumor to treat the disease. See also col 3 (disulfide), Example 9 delivers Gd using PHLIP constructs.
Claims 37, 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,814,781.
US ’781 and Damelin are relied upon as above
It would have been obvious to use the conjugates of calicheamicin of Damelin with the invention of US ‘781. One of ordinary skill in the art would have been motivated to do so because they were cytotoxic against tumors (e.g., amanitin toxin). One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that such substitution involves changing one cytotoxic agent for another.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim objections
Claims 38, 59 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references such as 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658                                                                                                                                                                                          
MMCG 05/2022